Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9-11, 19, 20, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 21 is allowed.
Claims 2-8 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9-11, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini et al. (US 2021/0360593) (“Hosseini”) in view of Li et al. (US 2021/0168774) (“Li”).
For claims 1, 11, 19, and 20; Hosseini discloses:  method for monitoring a physical downlink control channel (PDCCH) by a user equipment (UE) (figure 6 and 7), the method comprising: reporting capability information indicating a first set of one or more pairs and a second set of one or more tuples, wherein each pair of the first set indicates a combination of serving cells configured for per-slot and per-span monitoring that the UE is capable of supporting, and each tuple of the second set indicates a combination of serving cells configured for per-slot and per-span monitoring that the UE is capable of supporting in each of a master cell group (MCG) and a secondary cell group (SCG) (paragraph 75-89:  the UE 120 may determine PDCCH monitoring capability values of the UE 120. A PDCCH monitoring capability value may indicate a maximum scaling value that the UE 120 can apply (e.g., for use in a dual connectivity mode of the UE 120) to an indicated PDCCH monitoring configuration. The indicated PDCCH monitoring configuration may indicate a maximum quantity of monitored PDCCH candidates (e.g., blind decodes) per slot or span and per serving cell, and/or a maximum quantity of non-overlapped CCEs per slot or span and per serving cell); receiving, in response to the capability information, a first pair of values for the MCG and a second pair of values for the SCG, wherein a first value in each of the first and second pairs of values is a maximum number of serving cells configured for per-slot monitoring, and a second value in each of the first and second pairs of values is a maximum number of serving cells configured for per-span monitoring (paragraph 90-96:  the BS 110 may transmit (e.g., may signal, such as by RRC signaling), and the UE 120 may receive, configuration information. The configuration information may be based at least in part on the capability information reported by the UE 120. That is, the BS 110 may determine the configuration information based at least in part on the capability information reported by the UE 120 (e.g., values determined for the configuration information may not exceed maximum values indicated by the capability information)… the configuration information may configure a plurality of carriers, on the MCG and/or the SCG); determining, for each of the MCG and the SCG, a monitored candidate limit per slot based on the first value in each of the first and second pairs of values; and determining, for each of the MCG and the SCG, a monitored candidate limit per span based on the second value in each of the first and second pairs of values (paragraph 90-96:  In some aspects, for Case 3, new parameters may be defined for the BS 110 for PDCCH monitoring configuration (e.g., pdcch-BlindDetection-r15 for the MCG, pdcch-BlindDetection-r15 for the SCG, pdcch-BlindDetection-r16 for the MCG, pdcch-BlindDetection-r16 for the SCG, and/or the like)… if a CA Release 15 capability value is reported by the UE 120, then a sum of an MCG Release 15 configuration value and an SCG Release 15 configuration value, determined by the BS 110, may be less than or equal to the CA Release 15 capability value…if a CA Release 16 capability value is reported by the UE 120, then a sum of an MCG Release 16 configuration value and an SCG Release 16 configuration value, determined by the BS 110, may be less than or equal to the CA Release 16 capability value).
Hosseini does not expressly disclose, but Li from similar fields of endeavor teaches:  indicates a unique combination of serving cells configured for per-slot monitoring and serving cells configured for per-span monitoring that the UE is capable of supporting (paragraph 83:  A UE may indicate the support of a combination of PDCCH monitoring capability per slot on some serving cells and PDCCH monitoring capability per span on some other serving cells, e.g. by monitoringCabilityConfig-r16=r15monitoringcapability and monitoringCapabilityConfig-r16=r16monitoringcapability are configured).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the monitoring capability as described by Li in the PDCCH monitoring system as described by Hosseini.  The motivation is to improve control channel decoding performance.
For claim 9; Hosseini discloses:  wherein the capability information is reported on at least one of a per-UE basis, a per-band basis, a per-band combination basis, a per-feature set basis, and a per-feature set, per-component carrier basis (paragraph 51:  different PDCCH monitoring capabilities are defined. As an example, a feature group (FG) 3-1 may indicate that the UE is capable of monitoring all PDCCH candidates for scheduling data that are within the first few symbols of a slot. As another example, an FG 3-5b may be defined based at least in part on a span concept. A slot can include multiple spans, and a span can include one or more PDCCH candidates. Different span configurations may be supported).
For claim 10; Hosseini discloses:  wherein reporting the capability information comprises: determining a plurality of feature groups for a monitoring behavior of the UE; determining a feature group from the plurality of feature groups based on a predetermined guideline; and reporting the capability information for the determined feature group (paragraph 55, 92:  A UE may report PDCCH monitoring capabilities for a set of cases…In some aspects (e.g., for Case 3), the BS 110 may determine a PDCCH monitoring configuration value for the MCG for Release 15 PDCCH/slot-based monitoring (e.g., pdcch-BlindDetection-r15 for the MCG), a PDCCH monitoring configuration value for the SCG for Release 15 PDCCH/slot-based monitoring (e.g., pdcch-BlindDetection-r15 for the SCG), a PDCCH monitoring configuration value for the MCG for Release 16 PDCCH/span-based monitoring (e.g., pdcch-BlindDetection-r16 for the MCG), and/or a PDCCH monitoring configuration value for the SCG for Release 16 PDCCH/span-based monitoring (e.g., pdcch-BlindDetection-r16 for the SCG)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yi et al. (US 2022/0159631); Yi discloses a wireless device may support a number of blind decoding and/or a number of channel estimations in a time unit (e.g., K OFDM symbols, or K times in a slot with a minimum gap between PDCCH spans. A PDCCH span may be defined as one or more OFDM consecutive symbols where a UE is configured to monitor one or more search spaces which are partially or fully overlapped.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466